Citation Nr: 1104971	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  06-11 239A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to an effective date earlier than July 17, 2003, 
for the grant of service connection for asbestosis.

2.  Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or on account of being 
housebound.

3.  Entitlement to specially adapted housing or a special home 
adaptation grant.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1961 to May 
1963.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

In February 2006, the RO issued a rating decision granting the 
Veteran's claim for service connection for asbestosis, effective 
July 17, 2003.  He appealed for an earlier effective date.

In October 2006, the RO issued another rating decision denying 
the Veteran's claim for SMC based on the need for regular aid and 
attendance or on account of being housebound.

In April 2009, the RO issued yet another rating decision denying 
the Veteran's claim for specially adapted housing or a special 
home adaptation grant.

In August 2010, in support of these claims, the Veteran and his 
wife testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board, also commonly referred to as a 
Travel Board hearing.


FINDINGS OF FACT

1.  On July 17, 2003, the RO received the Veteran's claim for 
service connection for asbestosis.  There is no credible 
indication that, prior to that date, including in 1963, he had 
filed either an informal or a formal claim for this condition.

2.  However, according to the medical and other evidence of 
record, it is just as likely as not his service-connected 
disabilities render him so helpless that he cannot dress and 
undress himself unassisted, cannot attend to the needs of nature 
unassisted, and cannot wash and keep himself ordinarily clean and 
presentable.

3.  Also according to the medical and other evidence of record, 
it is just as likely as not he has effectively lost the use of 
his lower extremities so as to preclude locomotion without the 
aid of a cane or wheelchair.


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier than 
July 17, 2003, for the grant of service connection for 
asbestosis.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.1, 3.155, 3.159, 3.157, 3.400 (2010).

2.  But resolving all reasonable doubt in his favor, the criteria 
are met for SMC on account of needing the regular aid and 
attendance of another person.  38 U.S.C.A. §§ 1114, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.350, 3.352 (2010).

3.  Also when resolving all reasonable doubt in his favor, the 
criteria are met for specially adapted housing.  38 U.S.C.A. §§ 
2101(a), 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.809 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100, et seq.  
See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, 
by way of letters dated in August 2003, March 2005, August 2006, 
March 2009, and March 2010, the RO advised the Veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist him in obtaining 
and what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

For claims, as here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement that 
VA also request that he submit any evidence in his personal 
possession that might substantiate his claims.  See 73 FR 23353 
(Apr. 30, 2008).

The Veteran additionally received notice in March 2006 and March 
2010 concerning the downstream disability rating and effective 
date elements of his claims.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  His claims for SMC and special home adaptation 
are, in effect, claims for increased or greater compensation 
benefits on account of service-connected disability, so akin to 
the downstream disability rating element mentioned.  Moreover, 
the Board is also granting both of these claims, so no potential 
prejudice to him even if he did not receive the required notice 
concerning these claims.  See 38 C.F.R. § 20.1102 (harmless 
error) and Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(indicating that, as the pleading party, he, not VA, has the 
evidentiary burden of proof for establishing a notice error 
in timing or content is unduly prejudicial, meaning outcome 
determinative of his claim).

And as for his remaining claim for an earlier effective date for 
his asbestosis, in cases where the claim arose in another 
context, namely, the Veteran trying to establish his underlying 
entitlement to service connection, since granted, and he has 
appealed a downstream issue, such as the effective date, his 
initial underlying claim has been more than substantiated - it 
has been proven, thereby rendering § 5103(a) notice no longer 
required because the initial intended purpose of the notice has 
been served.  Goodwin v. Peake, 22 Vet App 128 (2008).  See also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-
2003, 69 Fed. Reg. 25180 (May 5, 2004).  Thereafter, once a 
notice of disagreement (NOD) has been filed, for example 
contesting a downstream issue such as the effective date for the 
award, the notice requirements of 38 U.S.C. §§ 5104 and 7105 
regarding a rating decision and statement of the case (SOC) 
control as to the further communications with him, including as 
to what evidence is necessary to establish a more favorable 
decision with respect to downstream elements of the claim.  And 
he has received this 


required SOC citing the applicable statutes and regulations and 
discussing the reasons and bases for not assigning an earlier 
effective date.  See also Huston v. Principi, 17 Vet. App. 195 
(2003) (indicating he must be advised that evidence of an earlier 
filed claim, which did not become final and binding on him based 
on the evidence then of record, is needed to support a claim for 
an earlier effective date).

And as for the duty to assist, the RO obtained his service 
treatment records (STRs), service personnel records (SPRs), 
private and VA treatment records.  The only claim being denied in 
this decision, for an earlier effective date for the asbestosis, 
does not generally meet the statutory and regulatory requirements 
for a VA examination and/or medical opinion.  See 38 U.S.C.A. § 
5103A(d)(2)(A)-(C); see also 38 C.F.R. § 3.159(c)(4)(A)-(C).  In 
Chotta v. Peake, 22 Vet. App. 80, 
84-85 (2008), the Court determined that in claims for earlier 
effective dates, VA may need to obtain a "retrospective medical 
opinion" to determine the severity of a disability decades 
prior.  But the fact pattern in Chotta is distinguishable from 
this case because the Board does not need an opinion on the 
etiology or severity of the Veteran's asbestosis.  That is not at 
issue, rather, when he initially filed this claim, which is a 
factual, not medical, determination.  Hence, as there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

II.  Entitlement to an Earlier Effective Date for the Grant of 
Service Connection for Asbestosis
	
In the February 2006 decision at issue, the RO granted the 
Veteran's claim for service connection for asbestosis, effective 
retroactively from July 17, 2003, the date the RO had first 
received this claim.  He wants an earlier effective date for this 
award, essentially arguing that he should have received earlier 
notification of his being at risk for asbestosis and earlier care 
and treatment for it as well.  See his August 2010 hearing 
testimony.  He also alleges to have initially filed a claim for 
this condition in 1963, the same year he was discharged from the 
military.  But for the reasons and bases discussed below, there 
are no grounds for assigning an effective date earlier than July 
17, 2003, for this award.

The statutory guidelines for the determination of an effective 
date of an award of disability compensation are set forth in 38 
U.S.C.A. § 5110.  Except as otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  In cases involving direct service connection, the 
effective date will be the day following separation from active 
service or the date entitlement arose if the claim is received 
within one year after separation from service.  Otherwise, the 
effective date will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of VA 
must be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a).  Any 
communication or action indicating intent to apply for one or 
more VA benefits may be considered an informal claim.  
38 C.F.R. § 3.155.  An informal claim must identify the benefit 
sought, however, see Stewart v. Brown, 10 Vet. App. 15, 18 
(1997), but need not be specific, see Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).

An "application" is used synonymously with "claim" and defined 
as a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez 
v. West, 189 F.3d. 1351 (Fed. Cir. 1999), cert. denied, 529 U.S. 
1004 (2000).

The provisions of 38 U.S.C.A. § 5110 refer to the date an 
"application" is received.  And "date of receipt" means the 
date on which a claim, information or evidence was received by 
VA.  38 C.F.R. § 3.1(r).  



Turning back now to the facts of this particular case.  As 
mentioned, the Veteran argues he should have an earlier effective 
date because the military should have notified or made him aware 
of his risk to exposure to asbestos earlier, and since he 
resultantly should have received care and treatment for the 
consequent effects like asbestosis earlier.  See his August 2010 
hearing testimony.  This argument fails, however, because VA is 
not required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed with VA.  
See Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995).  The risks of asbestos 
exposure may have been ascertainable prior to him learning of his 
being at risk and he may very well have had asbestosis before 
filing his claim on July 17, 2003.  But the Court has been rather 
decisive in explaining that, because of the myriad of potential 
claims for a number of different disabilities and the litany of 
services and benefits VA provides, the agency is not under any 
legal obligation (except where expressly indicated) to take the 
initiative and prospectively notify or contact Veterans who may 
be eligible for certain benefits.  The Court has concluded this 
is simply an unreasonable expectation given the number of 
Veterans in the general population and the wealth of services VA 
provides.

Moreover, despite his contention to the contrary, there is no 
indication the Veteran resultantly filed an actual claim for 
service connection for this condition prior to July 17, 2003.  
That is, the Board has reviewed the record in its entirety and 
finds neither a formal nor an informal communication prior to 
that date that can be construed as a claim for service connection 
for asbestosis.

The Board is sympathetic to the Veteran's assertions that, 
basically, the military had a moral obligation to inform former 
service members they had been exposed to asbestos and, therefore, 
were at risk for certain conditions like asbestosis - especially 
so they could receive appropriate care and attention as early as 
possible.  Unfortunately, though, the Board cannot provide a 
legal remedy in this circumstance.  See Owings v. Brown, 8 Vet. 
App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 
172 (1992) ("This Court must interpret the law as it exists, and 
cannot 'extend . . . benefits out of sympathy for a particular 
[claimant].'").

There are a couple of other final points worth mentioning.  In 
certain instances, the time for perfecting an appeal of an 
earlier decision may be equitably tolled because of extenuating 
circumstances, such as mental or physical incapacity.  The Court 
has indicated that, as a claims processing rule, rather than 
jurisdiction-conferring statute, the one year period specified in 
§ 5110(f) is subject to equitable tolling in certain 
circumstances.  See Bowles v. Russell, 551 U.S. 205, 210 (U.S. 
2007) (noting the difference between claims-processing rules and 
jurisdictional rules); Barrett v. Shinseki, 22 Vet. App. 457, 460 
(2009) (discussing Bowles and the distinction between claims-
processing rules and jurisdictional statutes); Henderson v. 
Peake, 22 Vet. App. 217, 220n.2 (2008) (citing John R. Sand & 
Gravel Co. v. United States, 128 S.Ct. 750, 753 (2008), for the 
proposition that a claims-processing rule or statute of 
limitations may be equitably tolled, as neither is a 
jurisdiction-conferring statute as contemplated by Bowles); Hunt 
v. Nicholson, 20 Vet. App. 519, 524 (2006).  The Court added 
that, in addition to the concept of equitable tolling, VA has 
promulgated a regulation that allows for time periods to be 
tolled based on good cause.  See 38 C.F.R. § 3.109.  In relevant 
part, noted the Court, this regulation reads, "[t]ime limits 
within which claimants or beneficiaries are required to act to 
perfect a claim or challenge an adverse VA decision may be 
extended for good cause shown."  38 C.F.R. § 3.109(b).

The application of equitable tolling within the context of 
Veterans law stems from Irwin v. Department of Veterans Affairs, 
498 U.S. 89, 111 S.Ct. 453, 112 L.Ed.2d 435 (1990), wherein the 
Supreme Court held that equitable tolling may be applied to toll 
a statute of limitations "where the claimant has actively pursued 
his judicial remedies by filing a defective pleading during the 
statutory period, or where the complainant has been induced or 
tricked by his adversary's misconduct into allowing the filing 
deadline to pass."  The Supreme Court held that there is a 
rebuttable presumption that all federal statutes of limitations 
contain an implied equitable tolling provision.  Id.



But all of these exceptions and mitigating circumstances are 
predicated on the Veteran having filed an earlier claim - which, 
as explained, there is no indication this particular Veteran did.  
Moreover, as it applies to the governing statute in this case,  
38 U.S.C.A. § 5110, Andrews (Holly) v. Principi, 351 F.3d 1134, 
1137-38 (Fed. Cir. 2003), held that equitable tolling, which may 
be applied to a statute of limitations, does not apply to section 
5110 as it does not contain a statute of limitations but merely 
prescribes when benefits may begin and provides for an earlier 
effective date under certain limited circumstances.

The following year, Barrett v. Principi, 363 F.3d 1316 (C.A.Fed. 
2004), expanded equitable tolling to apply not only where the 
claimant has been "induced or tricked by his adversary's 
misconduct" but also where his or her "failure to file was the 
direct result of a mental illness that rendered him or her 
incapable of 'rational thought or deliberate decision making.'"  
As Barrett dealt with the statute of limitation for filing 
appeals to the Board under 38 U.S.C.A. § 7266, it did not reverse 
Andrews on the point that the effective dates prescribed by 
38 U.S.C.A. § 5110 are not statutes of limitation.

Therefore, the controlling case law, Andrews (Holly) v. Principi, 
351 F.3d 1134 (Fed. Cir. 2003), is that equitable tolling does 
not apply to 38 U.S.C.A. § 5110.  And as the effective date 
established for the Veteran's asbestosis was under this specific 
statute, the Board must deny his appeal for an earlier effective 
date.  In fact, another more recent decision of the Federal 
Circuit Court also addressed this issue, cited to Andrews as 
still good law, and similarly concluded that equitable tolling is 
not an available remedy to an appellant under § 5110.  See Butler 
v. Shinseki, 603 F.3d 922 (Fed. Cir. 2010) (per curiam).

Consequently, the Board must find the preponderance of the 
evidence is against the claim for an effective date earlier than 
July 17, 2003, for the grant of service connection for 
asbestosis.  And because the preponderance of the evidence is 
against this claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  
Hence, the appeal is denied.



III.  Entitlement to SMC for Aid and Attendance or being 
Housebound

SMC is a special statutory award in addition to awards based on 
the schedular evaluations provided by the diagnostic codes in 
VA's rating schedule.  Claims for SMC, other than those 
pertaining to one-time awards and an annual clothing allowance, 
are governed by 38 U.S.C.A. § 1114 (k)-(s) and 38 C.F.R. §§ 3.350 
and 3.352.  If a Veteran, as the result of service-connected 
disability, is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation, i.e., "special" 
monthly compensation is payable.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).

SMC under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) is 
payable as the result of service-connected disability if the 
Veteran has an anatomical loss or loss of use of both feet, or of 
one hand and one foot; has blindness in both eyes with visual 
acuity of 5/200 or less; is permanently bedridden; or is so 
helpless as to be in need of regular aid and attendance of 
another person.

The following will be accorded consideration in determining the 
need for regular aid and attendance:  inability of a claimant to 
dress or undress him or herself, or to keep him or herself 
ordinarily clean and presentable; frequent need of adjustment of 
any special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid (this 
will not include the adjustment of appliances which normal 
persons would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of a claimant to feed 
him or herself through loss of coordination of the upper 
extremities or through extreme weakness; inability to attend to 
the wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect a 
claimant from the hazards or dangers incident to his or her daily 
environment.  "Bedridden," i.e., the Veteran is actually required 
to remain in bed, will be a proper basis for the determination.  
38 C.F.R. § 3.352(a).



It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions that the Veteran is 
unable to perform should be considered in connection with his or 
her condition as a whole.  It is only necessary that the evidence 
establish that the Veteran is so helpless as to need regular aid 
and attendance, not that there be a constant need.  
Determinations that the Veteran is so helpless as to be in need 
of regular aid and attendance will not be based solely upon an 
opinion that the Veteran's condition is such as would require him 
or her to be in bed.  They must be based on the actual 
requirements of personal assistance from others.  
38 C.F.R. § 3.352(a).

To alternatively establish entitlement to SMC based on housebound 
status under 38 U.S.C.A. § 1114(s), the evidence must show that a 
Veteran has a single 
service-connected disability evaluated as 100-percent disabling 
and an additional service-connected disability, or disabilities, 
evaluated as 60 percent or more disabling that is separate and 
distinct from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or the 
Veteran has a single service-connected disability evaluated as 
100 percent disabling and due solely to service-connected 
disability, or disabilities, the Veteran is permanently and 
substantially confined to his or her immediate premises.  
38 C.F.R. § 3.350(i).

A Veteran is "permanently housebound" when he is substantially 
confined to his house (ward or clinical areas, if 
institutionalized) or immediate premises due to service-connected 
permanent disability or disabilities.  38 U.S.C.A. § 1114(s); 
38 C.F.R. § 3.350(i)(2).

For purposes of housebound benefits, the Court has held that 
being "substantially confined" to the home means an inability to 
leave to earn an income.  Absent a regulation by the Secretary 
defining the term substantially confined, the Court held that the 
term may conceivably be more broadly construed.  It found that 
Congress intended to provide additional compensation for Veterans 
who were 


unable to overcome their particular disabilities and leave the 
house in order to earn an income, as opposed to an inability to 
leave the house at all.  Hartness v. Nicholson, 20 Vet. App. 216, 
220-22 (2006); cf. Howell v. Nicholson, 19 Vet. App. 535, 540 
(2006) (substantially confined means the inability to leave the 
house except in instances of seeking medical treatment).

The Veteran at issue in this appeal is currently service 
connected at 100 percent for posttraumatic stress disorder 
(PTSD), 30 percent for asbestosis, 0 percent for gynecomastia, 
right breast, and 0 percent for erectile dysfunction.  And 
because of the erectile dysfunction, he also receives SMC for 
loss of use of a creative organ.

As reason for granting additional SMC, the Veteran argues that 
his service-connected disabilities, especially in combination, 
are so debilitating that he requires the aid and attendance of 
another person or, in the alternative, is housebound.  See his 
August 2010 hearing testimony.  For the reasons and bases 
discussed below, the Board agrees and therefore is granting his 
claim.

As a preliminary matter, the Board recognizes that the Veteran 
and his wife (who also testified during his recent hearing), even 
as lay persons, are competent to comment on their personal 
experiences and observations - including, for example, him 
becoming winded even after the most minimum distance and 
resultantly using a motorized wheelchair (scooter) to get around.  
However, their lay testimony also must be credible to ultimately 
have probative value.  See Rucker v. Brown, 10 Vet. App. 67 
(1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(indicating competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
ultimate probative value of the evidence). See, too, Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the 
Board retains the discretion to make credibility determinations 
and otherwise weigh the evidence submitted, including lay 
evidence).  They are unable to provide probative opinions on 
matters requiring medical knowledge, training or expertise.   See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson 
generally is incapable of opining on matters requiring 
medical knowledge); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998).

That said, arguably, there is probative medical evidence for and 
against the Veteran's claim - so not just their lay testimony, 
including that they provided during the recent hearing.  

In June 2008, VA provided the Veteran a compensation examination 
concerning this claim.  The examiner indicated the Veteran had 
normal function of his upper and lower extremities, could walk 
without the assistance of another, was unrestricted with respect 
to leaving his home, and was not bedridden.  However, the 
examiner also indicated the Veteran suffered from imbalance that 
constantly affected his ability to ambulate, could not travel 
beyond his current domicile, could only walk within his own home, 
and stayed in bed most of the day.  Furthermore, the examiner 
found the Veteran required his wife's help for dressing, 
undressing, and bathing, due to his morbid obesity; was dizzy 
once or more per day; suffered mild memory loss; and was affected 
in his ability to protect himself from the daily environment by 
morbid obesity, arthritis, and peripheral vascular disease or 
neuropathy.  Ultimately, though, that examiner concluded the 
Veteran did not require aid and attendance as a result of his 
service-connected PTSD.  But that examiner did not also address 
the impact of the Veteran's other service-connected disabilities, 
so the probative value of that examiner's opinion is limited to 
the PTSD, the only condition apparently discussed in this 
critical respect.

On the other hand, a July 2007 examination report from Dr. T.K. 
indicates the Veteran is in need of aid and attendance of someone 
else in the ordinary activities of daily living and is 
housebound, i.e., confined to his house or immediate premises.  
In explanation, this doctor goes on to indicate the Veteran is 
able to leave his home only for medical appointments and uses a 
motorized wheelchair for locomotion and is severely limited 
resulting from morbid obesity due to his PTSD.  And while he was 
not bedridden and could walk and get around unassisted, he could 
not dress and undress himself unassisted, could not attend to the 
needs of nature unassisted, and could not wash and keep himself 
ordinarily clean and presentable, though he could protect himself 
from the hazards of everyday life.  So this doctor's opinion 
is competent medical evidence in support of the Veteran's claim.

In August 2008, the Veteran submitted another examination report, 
this time from Dr. B.G., indicating the Veteran could walk short 
distances using a cane, but for any distance greater than 20 feet 
he required a motorized wheelchair.  It further indicates he 
could feed himself, but could not stand to cook or prepare food 
due to the need for standing.  As well, he needed assistance in 
bathing and tending to other hygiene needs and is unable to care 
for the needs of nature.  He is not confined to bed, though much 
of his time is spent in bed due to his inability to breathe and 
support muscular activity.  He could travel short distances, but 
longer distances cause elevation of pain and lower extremity 
distress.  He could not leave home without assistance.  He can 
walk short distances with a walking stick, but any further 
distance requires a motorized wheelchair.  His chronic fatigue, 
limited level of mobility, and multiple medical problems show his 
need for aid and attendance.  This, too, is competent medical 
evidence in support of his claim.

Still another June 2009 examination report by Dr. V.P. also 
indicates the Veteran is in need of aid and attendance of someone 
else in the ordinary activities of daily living and is 
housebound, i.e., confined to his house or immediate premises.  
It indicates his shortness of breath, weakness, and dizziness 
impact his ability to perform activities of daily living.  It 
further indicates he can travel very short distances with 
assistance, requiring a motorized wheelchair for locomotion.  
His obesity and shortness of breath restrict his activities, 
including propulsion.  He had lost bladder sphincter control, 
could not dress and undress himself unassisted, could not walk 
and get around unassisted, and could not attend to the needs of 
nature unassisted.  However, the report also indicates he was not 
bedridden and could protect himself from the hazards of everyday 
life.  This, too, is competent evidence in favor of his claim.

Other support for the Veteran's claim comes in the way of an even 
more recent February 2010 examination report provided by Dr. 
I.M., indicating the Veteran is in need of aid and attendance of 
someone else in the ordinary activities of daily living and is 
housebound, i.e., confined to his house or immediate premises.  
It indicates he suffers from limited mobility and shortness of 
breath due to his severe PTSD, asbestosis, and morbid obesity.  
It further indicates he is only able to leave home by using his 
motorized wheelchair and that he becomes extremely tired from any 
activity and spends most of the day in bed or in a recliner 
chair.  It also indicates he could not get around unassisted, 
could not dress and undress himself, could not attend to the 
needs of nature, could not wash and keep himself ordinarily clean 
and presentable, and is unable to protect himself from the 
everyday hazards of life.  It further indicates that, while he is 
not bedridden, he had lost complete control of his anal and 
bladder sphincters.

Following this report, Dr. I.M. submitted an additional 
supporting letter in March 2010 further explaining that the 
Veteran's PTSD and asbestosis require him to use his VA-provided 
motorized wheelchair, as these conditions create mobility 
problems in his home.  Furthermore, the letter explains that his 
obesity is attributable to his PTSD, as his PTSD has contributed 
to his developing an eating disorder, leading to excessive weight 
gain which contributes to the shortness of breath and general 
mobility impairment.  The letter further provides that his VA 
treatment records document his mobility impairment, PTSD, and 
shortness of breath.  So this, too, is competent evidence in 
support of his claim.

These VA treatment records mentioned do indeed document the 
Veteran's mobility impairment and use of a motorized scooter, 
PTSD symptoms, and shortness of breath.

In evaluating the probative value of these medical opinions for 
and against the claim, the Court has stated that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . [and that] the 
credibility and weight to be attached to these opinions [are] 
within the province of the adjudicator."  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  While the Board may not reject a 
favorable (or unfavorable) medical opinion based on its own 
unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. 
App. 30, 33 (1993), the Board has the authority to "discount the 
weight and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of evidence."  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Medical evidence that is speculative, general or inconclusive in 
nature generally cannot be used to support a claim.  Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).

The Board, however, may appropriately favor the opinion of one 
competent medical authority over another, provided that it offers 
an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  A 
physician's access to the claims file and the thoroughness and 
detail of the opinion are important factors in assessing the 
probative value of a medical opinion, though any one in isolation 
is not necessarily dispositive of the opinion's probative value.  
Prejean v. West, 13 Vet. 444, 448-499 (2000).

With this in mind as the backdrop in weighing the probative value 
of these opinions for and against the claim, the Board sees the 
record does not indicate that any of the physicians providing 
favorable opinions reviewed the Veteran's claims file in making a 
favorable determination, whereas the record shows the VA examiner 
who provided the June 2008 report did review the claims file for 
the pertinent medical and other history in commenting 
unfavorably.  But see, too, Nieves-Rodriguez v. Peake, 22 Vet App 
295 (2008), wherein the Court discusses, in great detail, how to 
assess the probative weight of medical opinions and the value of 
reviewing the claims folder.  The Court holds that with respect 
to claims file review, as it pertains to obtaining an overview of 
the claimant's medical history, "[i]t is the factually accurate, 
fully articulated, sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed, that contributes 
probative value to a medical opinion."

In the Neives-Rodriguez decision, the Court vacated the Board's 
decision because the Board had dismissed one of the two favorable 
private medical opinions solely on the basis that the physician 
had not reviewed the claims folder, without an explanation of why 
that failure had compromised the value of the medical opinion.  


By contrast, the Court held that, in rejecting the other private 
medical opinion, the Board had offered adequate reasons and bases 
for doing so (the doctor had overlooked pertinent reports 
regarding the Veteran's medical history), and thus, the Board's 
rejection was not based solely on the failure to completely 
review the claims file.

Here, there is no indication any favorable opinion was 
compromised in any way by the history that provided the basis of 
that favorable opinion, even if the Veteran provided that history 
rather than this doctor independently reviewing the claims file. 
In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical opinion 
solely on the rationale it was based on a history given by the 
Veteran.  Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the Veteran as lacking 
credibility.  In this particular instance, there is no inherent 
reason to question the Veteran's credibility or the history that 
he provided to any of these doctors, which at least partly formed 
the bases of their favorable medical opinions.  

Each of the examiner's opinions, favorable and unfavorable, is 
well-reasoned and based on an objective clinical evaluation of 
the Veteran and his specific circumstances.  Hence, these 
opinions have the proper factual foundation and predicate and, 
thus, are entitled to a lot of probative weight.  Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 5 Vet. App. 
177, 180 (1993).  Furthermore, the Board finds the Veteran's and 
his wife's August 2010 hearing testimony regarding their 
observations of his symptoms and extent of disability also to be 
highly credible and probative of his health status.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009).  See, too, Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(the Board must make an express credibility finding regarding lay 
evidence).



Certainly then, resolving all reasonable doubt in his favor, it 
is just as likely as not the Veteran needs regular aid and 
attendance on account of the severity of his service-connected 
disabilities.  So this claim must be granted.  38 C.F.R. § 4.3.  
See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV.  Entitlement to Specially Adapted Housing or a Special Home 
Adaptation Grant

The basis of this remaining claim is that the Veteran is unable 
to ambulate without the use of his motorized wheelchair due to 
symptoms associated with his PTSD and asbestosis - including 
obesity and shortness of breath.  For the reasons and bases set 
forth below, the Board agrees and finds that the evidence also 
supports this claim.

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other things, 
the Veteran is entitled to service-connected compensation for 
permanent and total disability due to:  (1) the loss, or loss of 
use, of both lower extremities such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, or 
(2) blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity, or (3) 
the loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, or 
(4) the loss or loss of use of one lower extremity together with 
the loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a)(1)(2)(3); 38 C.F.R. § 3.809(b)(1)(2)(3)(4).

In addition, the phrase "preclude locomotion" is defined as the 
necessity for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  
38 C.F.R. § 3.809(d).



As mentioned, the Veteran is currently service connected at 100 
percent for PTSD, 30 percent for asbestosis, 0 percent for 
gynecomastia, right breast, and 0 percent for erectile 
dysfunction.  He also, because of the erectile dysfunction, 
receives SMC for loss of use of a creative organ.  

Although the Veteran has not had a VA examination specifically 
addressing this claim, the Board finds an examination and opinion 
are not needed as there is sufficient medical evidence already in 
the file concerning whether his service-connected disabilities 
preclude locomotion without the aid of a wheelchair, braces, 
crutches, or canes.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).

As mentioned, the report of the Veteran's June 2008 VA 
examination indicates he had normal function of his upper and 
lower extremities and could walk without the assistance of 
another, but that he suffered from imbalance that constantly 
affected his ability to ambulate.  

The July 2007 examination report from Dr. T.K. indicates the 
Veteran uses a motorized wheelchair for locomotion, but can walk 
and get around unassisted. 

In August 2008, the Veteran submitted an examination report from 
Dr. B.G. indicating the Veteran can walk short distances using a 
cane or walking stick, but for any distance greater than 20 feet 
he requires a motorized wheelchair.  He can travel short 
distances, but longer distances cause elevation of his pain 
and lower extremity distress.  

The June 2009 examination report from Dr. V.P. also indicates the 
Veteran can travel very short distances with assistance, but 
requires a motorized wheelchair for locomotion.  This report also 
indicates his morbid obesity and shortness of breath restrict his 
activities, including propulsion, and that he cannot walk and get 
around unassisted.  



The February 2010 examination report provided by Dr. I.M. 
indicates the Veteran suffers from limited mobility and shortness 
of breath due to his severe PTSD, asbestosis, and morbid obesity.  
This doctor further indicates the Veteran is only able to leave 
home by using his motorized wheelchair and that he becomes 
extremely tired from any activity and spends most of the day in 
bed or in a recliner chair.  He could not get around unassisted.

Following submission of this report, Dr. I.M. submitted another 
supporting letter in March 2010 further explaining that the 
Veteran's PTSD and asbestosis require him to use his VA-provided 
motorized wheelchair, as these conditions create mobility 
problems in his home.  Furthermore, the letter explains that his 
morbid obesity is attributable to his PTSD, as his PTSD has 
contributed to his developing an eating disorder, leading to 
excessive weight gain which contributes to the shortness of 
breath and general mobility impairment.  The letter further 
provides that his VA treatment records document his mobility 
impairment, PTSD, and shortness of breath.  And, as mentioned, 
his VA treatments do indeed reaffirm these findings and document 
his mobility impairment and use of a motorized wheelchair, PTSD 
symptoms, and shortness of breath.  Both he and his wife were in 
motorized wheelchairs when they testified during his recent 
August 2010 hearing, so the fact that he uses and needs this 
device is rather apparent even to this presiding judge.

Certainly then, when resolving all reasonable doubt in his favor, 
it is just as likely as not the Veteran meets the prescribed 
requirements for specially adapted housing or a special home 
adaptation grant.  38 C.F.R. §§ 3.102, 4.3.  Accordingly, he is 
entitled to a certificate of eligibility for this assistance 
under 38 U.S.C.A. § 2101(a).  But in light of the grant of 
entitlement to specially adapted housing, the claim for a special 
home adaptation grant under 38 U.S.C.A. § 2101(b) is rendered 
moot as this benefit is available only if a Veteran is not 
entitled to the more substantial benefit of specially adapted 
housing under 38 U.S.C.A. § 2101(a).




ORDER

The claim for an effective date earlier than July 17, 2003 for 
the grant of service connection for asbestosis is denied.

However, the claim for SMC based on the need for regular aid and 
attendance is granted.

Also, the claim for specially adapted housing is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


